Opinion by
Mollison, J.
In accordance with stipulation of counsel that the items marked “A” consist of furniture similar in all material respects to that the subject of Davies Turner & Co. v. United States (45 C.C.P.A. 39, C.A.D. 669), the claim at 11 percent under the provision in paragraph 412, as modified, supra, for other furniture was sustained. The items marked “B,” stipulated to consist of chairs the same as those in C.A.D. 669, supra, were held dutiable at 19 or 18 percent, depending upon the date of entry, under the provision in said paragraph, as modified, supra, for “Furniture, * * * Chairs.”